UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-51837 OPTIONABLE, INC. (Exact name of registrant as Specified in its charter) Delaware 52-2219407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 St. Marks Place, Suite 4, New York, NY 10003 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number Including Area Code: (914) 773-1100 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock: $0.0001 Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by checkmark whether the registrant submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesxNoo The aggregate market value of the registrant’s common stock held by non-affiliates as of June 29, 2012, the registrant’s most recently completed second fiscal quarter, was approximately $0.9 million. The number of shares of registrant’s common stock outstanding, as of April 3, 2013 was 48,333,128. DOCUMENTS INCORPORATED BY REFERENCE TABLE OF CONTENTS Page PART I Item 1. Business 2 Item 1A. Risk Factors 4 Item 1B Unresolved Staff Comments 7 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Mine Safety Disclosures 10 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures about Market Risks 15 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item 9A. Controls and Procedures 15 Item 9B. Other Information 16 PART III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationship and Related Transactions, and Director Independence 24 Item 14. Principal Accountant Fees and Services 25 Item 15. Exhibits, Financial Statement Schedules 25 SIGNATURES 31 1 Forward-Looking Statements This Annual Report on Form 10-K (the “Report”), including ”Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item7, contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 regarding future events and the future results of Accelerated Acquisitions IV, Inc. and its consolidated subsidiaries (the “Company”) that are based on management’s current expectations, estimates, projections and assumptions about the Company’s business. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “sees,” “estimates” and variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements due to numerous factors, including, but not limited to, those discussed in the “Risk Factors” section in Item1A, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item7 and elsewhere in this Report as well as those discussed from time to time in the Company’s other Securities and Exchange Commission filings and reports. In addition, such statements could be affected by general industry and market conditions. Such forward-looking statements speak only as of the date of this Report or, in the case of any document incorporated by reference, the date of that document, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Report. If we update or correct one or more forward-looking statements, investors and others should not conclude that we will make additional updates or corrections with respect to other forward-looking statements. PART I ITEM 1. BUSINESS. Overview Optionable, Inc. (the “Company”) is a corporation that was formed in Delaware in February 2000. Between April 2001 and July 2007, a substantial portion of our revenues were generated from providing energy derivative brokerage services to brokerage firms, financial institutions, energy traders and hedge funds worldwide. The Company has not generated any revenues since the third quarter of 2007 as a result of the termination of the business relationship with its largest customer in 2007 together with the combined succession of events since then. The litigation matters listed below and discussed in Item 3 of Part I of this Report, "Legal Proceedings," have had a significantly adverse impact on its business, including current and, likely, future results of operations and financial condition. The Company’s management is exploring and seeking possible business transactions and new business relationships in areas unrelated to brokerage services.In addition, the Company’s management is exploring and seeking possible sources of additional capital to fund the Company’s litigation activities and other ongoing expenses.There can be no assurance that the Company will be successful in securing new sources of capital or business transactions or relationships in areas unrelated to brokerage services. The Company is a defendant to two significant legal proceedings, one brought by its largest stockholder, Chicago Mercantile Exchange/ New York Mercantile Exchange (“NYMEX”), and another brought by its former largest customer, Bank of Montreal (“BMO”).Also named in such lawsuits, among others, are one of the Company’s current board members and former president; the Company’s former chief executive officer; and the Company’s former board chairman.Additionally, one of the Company’s current board members and former president along with the Company’s former chief executive officer, are defendants in a claim made by the Securities and Exchange Commission. On August 15, 2011, a former chief executive officer of the Company plead guilty to conspiracy in violation of Title 18, United States Code, Section 371 before the United States District Court for the Southern District of New York. On November 7, 2011, one of the Company’s current board members and former president and the Company consented to the entry of a Consent Order of Permanent Injunction, Civil Monetary Penalty and Ancillary Equitable Relief, which was entered by the United States District Court for the Southern District of New York in the matter Commodity Futures Trading Commission v. Kevin Cassidy, Edward O'Connor, Optionable, Inc., David Lee and Robert Moore (08-CIV-9962 (GBD)(JLC)). 2 Going Concern Based on its cash and cash equivalents as of the date of this Annual Report on Form 10-K, the Company is unlikely to have sufficient funds to meet its obligations for the next twelve months if the Company is not able to secure new sources of capital or complete a strategic transaction.Even if the Company raises additional capital or completes a strategic transaction, the combination of the anticipated legal costs to defend against current legal proceedings, the potential amounts the Company would have to pay if there are negative outcomes in one or more of such legal proceedings, the Company’s obligations under its indemnification obligations and additional legal and other ongoing expenses incurred by the Company could exceed the Company’s resources before the end of 2013. The legal proceedings also negatively impact the Company’s ability to raise additional capital or enter into strategic transactions with other companies.The Company’s future depends on its ability to satisfactorily resolve the aforementioned issues and there is no assurance it will be able to do so. If the Company fails for any reason, it would not be able to continue as a going concern and could potentially be forced to seek relief through a bankruptcy or other dissolution proceeding. The Company's financial statements do not include any adjustments that might result from the outcome of this uncertainty. HOW WE OPERATE We have not had revenue-generating operations since the third quarter of 2007. Our management is responsible for seeking alternatives which would allow us to continue to operate by maximizing our resources, consisting primarily of our cash, while satisfying our financial obligations. To this end, our strategy is to vigorously defend our interests in the various pending legal actions while at the same time pursuing opportunities to secure additional capital to fund our activities and/or various potential merger or investment opportunities which would allow us to resume operating status. CLIENT CONCENTRATION Not applicable. COMPETITION Not applicable. EMPLOYEES We currently have one full-time employee, the Company’s controller, and two other employeesthe Chief Executive Officer and the Chief Financial Officer. For 2009 through May 2010, the Company’s sole employee and full-time employee was the previous Chief Executive Officer. RESEARCH AND DEVELOPMENT Not applicable. 3 ITEM 1A. RISK FACTORS This investment has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this report. Each of the following risks may materially and adversely affect our ability to enter into business transactions and relationships, results of operations and financial condition. These risks may cause the market price of our common stock to decline, which may cause you to lose all or a part of the money you paid to buy our common stock. RISKS RELATED TO OUR BUSINESS AND INDUSTRY The Company may not be able to continue to operate as a going concern. Based on its cash and cash equivalents as of the date of this Annual Report on Form 10-K, the Company is unlikely to have sufficient funds to meet its obligations for the next twelve months if the Company is not able to secure new sources of capital or complete a strategic transaction.Even if the Company raises additional capital or completes a strategic transaction, the combination of the anticipated legal costs to defend against current legal proceedings, the potential amounts the Company would have to pay if there are negative outcomes in one or more of such legal proceedings, the Company’s obligations under its indemnification obligations and additional legal and other ongoing expenses incurred by the Company could exceed the Company’s resources before the end of 2013. The legal proceedings also negatively impact the Company’s ability to raise additional capital or enter into strategic transactions with other companies.The Company’s future depends on its ability to satisfactorily resolve the aforementioned issues and there is no assurance it will be able to do so. If the Company fails for any reason, it would not be able to continue as a going concern and could potentially be forced to seek relief through a bankruptcy or other dissolution proceeding. Unless we find and enter into new business or capital raising transactions, we have no revenues and no potential sources of future revenues or capital resources. The Company has not had operations or revenue sources since the termination of the development of its OPEX technology in 2008.Our attempts to restore business and generate revenues have been hindered by litigation brought against the Company. Our initial discussions with potential business partners have not progressed beyond an indication of interest in our cash due to pending litigation against the Company and pending litigation against some of the company’s former officers and directors and a current director. There can be no assurance that we can expeditiously resolve all pending litigations against the Company and after the resolution of the pending litigation that we will be able to generate interest that would materialize into an agreement upon terms that are satisfactory to our board of directors.We are also in discussions with a potential source of new funds for the Company, but there can be no assurance that we will be able to secure additional funding in a timely manner. Although the Company has had no revenues, we continue to incur expenses. We have not generated revenues since the third quarter 2007. However, we continue to incur expenses, including salaries, auditing and legal expenses necessary to maintain our reporting status and legal fees in connection with our ongoing legal proceedings.In 2012, we incurred expenses of $668,630 in legal fees, advances paid to certain former officers and a current director for their respective legal defenses and expenses associated with intellectual property. Legal proceedings are pending against the Company and certain of our former directors and officers and a current director. The Company is unable to predict the outcome of these proceedings and can give no assurance that the outcome of these proceedings will not have a material adverse effect on it, or that other proceedings will not be initiated. CMEG NYMEX Inc. v. Optionable, Inc. et. al., Civ. No. 09-03677 (S.D.N.Y.) CMEG NYMEX (“NYMEX”) filed the operative complaint in this litigation on April 10, 2009.The complaint alleges, among other things, that Optionable, certain of its former officers and directors, one current director, and other defendants defrauded NYMEX in connection with NYMEX’s purchase of $28.9 million of shares of Optionable common stock pursuant to a Stock and Warrant Purchase Agreement (“SWPA”).NYMEX seeks damages in excess of $28.5 million based on the following causes of action against the Company:violations of Section 10(b) of the Securities Exchange Act; breach of contract and warranty; aiding and abetting common law fraud; and negligent misrepresentation.The Company has denied the allegations in the Complaint.On September 6, 2011, the Company filed counterclaims against NYMEX alleging, among other things, that NYMEX breached its obligations under the SWPA.The counterclaims seek unspecified damages based on the following causes of action:breach of contract; breach of the covenant of good faith and fair dealing; and refusal to pay amounts due and owed of over $740,000.NYMEX filed a motion for partial summary judgment in support of its claims, and the Company also filed a motion for summary judgment in support of its claims. On August 24, 2012, the United States District Court for the Southern District of New York (the “Court”) issued a Memorandum Decision and Order (the “NYMEX Order”) concerning motions for summary judgment regarding certain of the parties’ claims and counterclaims.In the NYMEX Order, the Court:(i) denied NYMEX’s motion for summary judgment on its breach of warranty claim; (ii) denied NYMEX’s motion to dismiss the Company’s counterclaim for breach of the SWPA; (iii) granted NYMEX’s motion to dismiss the Company’s counterclaims for breach of the covenant of good faith and fair dealing, and refusal to pay amounts due and owed; and (iv) granted NYMEX’s motion to dismiss defendant Mark Nordlicht’s breach of contract counterclaim.The Company is unable to predict the outcome of this litigation. 4 Bank of Montreal v. Optionable, Inc., et al., Civ. No. 09-07557 (S.D.N.Y.) Bank of Montreal (“BMO”) filed the operative complaint in this litigation on August 28, 2009.The complaint alleges, among other things, that the Company, certain of its former officers and directors, one current director and other defendants conspired to defraud BMO in connection with large monetary losses experienced by BMO as a result of natural gas option trades made by one of its former employees.BMO seeks unspecified damages based on the following causes of action:fraud; negligent misrepresentation; aiding and abetting fraud; aiding and abetting breach of fiduciary duty; and breach of contract.The Company has denied the allegations in the Complaint. On September 6, 2011, the Company filed counterclaims against BMO alleging, among other things, that BMO launched an unlawful campaign to blame the Company for the losses BMO incurred due to its own fault. On August 24, 2012, the Court issued a Memorandum Decision and Order granting BMO’s motion to dismiss all of the Company’s counterclaims.The Company is unable to predict the outcome of this litigation. Claims from former employee On December 9, 2009, Scott Connor, a co-defendant in the BMO Matter, filed cross-claims against the Company.Mr. Connor claimed rights to indemnity and contribution from the Company for any liability he may have to Bank of Montreal.The Company is unable to predict the outcome of this litigation. SEC Matter On November 18, 2008, the Securities and Exchange Commission filed a complaint against the Company’s former Chief Executive Officer, Kevin Cassidy, its former President (and current Director), Edward O’Connor, and its former employee Scott Connor in the United States District Court for the Southern District of New York. The complaint claims that Cassidy and Mr. O’Connor are liable for violations of Rules 10b-5, 12b-20, 13a-1, 13a-14, 13a-16, 13b2-1, and 13b2-2 and Section 10(b), Section 13(a), Section 13(b)(2) and Section 13(b)(5) of the Exchange Act and Section 17(a) of the Securities Act. The complaint demands, among other things, that Mr. Cassidy and Mr. O’Connor disgorge their alleged ill-gotten gains, be permanently enjoined from certain activities, pay civil penalties, be prohibited from being an officer or director of any issuer that has registered securities or an issuer that is required to file reports pursuant to Section 15(d) of the Exchange Act. On September 11, 2012, the SEC filed a First Amended Complaint in the action which added the Company as a defendant.On December 4, 2012, without admitting or denying any of the allegations in the Amended Complaint, and without the payment of any amount, in full and final settlement of the action, the Company consented to entry of judgment enjoining the Company from violating, directly or indirectly, Sections 10(b), 13(a), 13(b)(2) or 13(b)(5) of the Securities Exchange Act or any of the rules promulgated thereunder. While the Company intends to defend itself vigorously against the remaining claims from NYMEX and BMO, there exists the possibility of adverse outcomes that the Company cannot determine.These matters are subject to inherent uncertainties and management’s view of these matters may change in the future. Our ability to operate in the future and our success in the future will depend upon our ability to attract and retain qualified officers and other personnel. The Board of Directors hired Brad P. O’Sullivan as Chief Executive Officer and Matthew L. Katzeff as Chief Financial Officer in 2010. Both Mr. O’Sullivan and Mr. Katzeff have an investment banking background. The success of the Company in finding and engaging in new business opportunities may require hiring additional personnel. However, competition for highly qualified personnel is intense and may require financial resources that the Company does not have. We can make no assurances that we can retain or attract qualified personnel in the future. Our ability to retain and attract qualified personnel could have a material adverse effect on our financial condition and our ability to enter into business transactions. Some stockholders, if they are able to form a majority, may be able to take stockholder actions without giving other stockholders prior notice and without giving such other stockholders a chance to vote on the matter at a stockholder meeting. You may, therefore, be unable to take preemptive measures that you believe are necessary to protect your investment in the Company. 5 Section 228 of the Delaware General Corporation Law and our Certificate of Incorporation permits our stockholdersto take any action which is otherwise required to be taken, or is permitted to be taken, at an annual or special meeting of the stockholders, without prior notice and without a vote of all the stockholders. Instead of a vote, stockholder actions can be authorized by the written consents to such actions, signed by the holders of the number of shares which would have been required to be voted in favor of such action at a duly called stockholders meeting. We would not be required to give prior notice to all stockholders of actions taken pursuant to the written consents of the stockholders who collectively form a majority. If we fail to remain current in our reporting requirements, we could be removed from the OTC Bulletin Board which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the Over-The-Counter Bulletin Board, such as we are, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. In addition, we may be unable to get re-listed on the OTC Bulletin Board, which may have an adverse material effect on our Company. The Company may be unable to recoup advances made to former officers and directors. In 2012, we paid approximately $222,033 in legal fees, net of insurance proceeds, to attorneys representing our current and former officers and directors in connection with their defense of lawsuits filed against them relating to their activities at our Company.The Company cannot estimate its total legal fees for future periods.In some but not all instances, the individual has a contractual right to receive such advancements, subject to an undertaking from such individual to repay all such amount to us if he is not entitled to be indemnified under the provisions of our Bylaws, the Delaware General Corporation Law or otherwise.None of the amounts advanced have been collateralized.If, upon the final disposition of these lawsuits, it is determined that one or more of these individuals is required to repay to us any portion of the advancements made to him, he may also be liable for monetary damages, fines and penalties to various third parties.As a result, we may be unable to actually recoup monies advanced even if we are legally entitled to reimbursement.Such amounts could constitute a material portion of our assets. Future indemnification or advancement obligations could have a material adverse effect on our financial position. As a result of their involvement in the ongoing legal matters described elsewhere in this Annual Report on Form 10-K, the Company may have indemnification or advancement obligations to certain of its former directors and officers and to a current board member and former president. These indemnification obligations may include, but are not limited to, amounts that would be payable to former directors or officers if they are ultimately successful in the legal matters or are otherwise found eligible for indemnification.The amounts, if any, and timing of such indemnification obligations with respect to such individuals are indeterminable, and, therefore, are not reflected in our financial statements.However, these amounts could be substantial.In addition, our financial statements do not reflect approximately $202,000 of disputed legal fees that are claimed pursuant to an indemnification agreement by the law firm defending a former officer of the Company in various legal actions.The ultimate amount for which the Company will be liable for these disputed amounts is not currently determinable.If we are ultimately required to make any payments in connection with the foregoing indemnification or advancement obligations, it could have a material adverse effect on our financial position. The Directors and Officers Liability insurance policy under which we have been reimbursed in connection with lawsuits currently pending against the Company, a current director and certain of our former officers or directors has been exhausted. We paid $506,381 from our cash reserves in 2012 for legal fees because the insurance policy covering the currently pending litigations against the Company, its former officers and directors was exhausted in early 2010. The Company purchased additional Directors and Officers Liability insurance in 2012, but this new insurance policy does not cover the currently pending litigation or any litigation arising out of alleged actions or causes of actions dating before 2010.The Company anticipates that it will pay, without insurance reimbursement, substantial legal fees in 2013 and until the currently pending legal matters are resolved.The Company will have to pay, without insurance reimbursement, legal fees if any new litigation against it arises with respect to any alleged cause of action dating before 2010. 6 Our common stock is subject to the “penny stock” rules of the SEC, and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. A “penny stock,” for the purposes relevant to us, is any equity security that has a market price of less than $5.00 per share of with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, Rule 15g-9 requires, among other things: o that a broker or dealer approve a person's account for transactions in penny stocks; and o the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: o obtain financial information and investment experience objectives of the person; and o make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Securities and Exchange Commission relating to the penny stock market, which, in highlight form: o sets forth the basis on which the broker or dealer made the suitability determination; and o that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. 7 ITEM 2. PROPERTIES. Our headquarters are located in New York, New York. The office consists of approximately 200 square feet.Our headquarters are leased on a yearly basis with the option to renew for additional yearly periods. We believe our space is adequate for our current and foreseeable future needs. ITEM 3. LEGAL PROCEEDINGS. CMEG NYMEX Inc. v. Optionable, Inc. et. al., Civ. No. 09-03677 (S.D.N.Y.) NYMEX filed the operative complaint in this litigation on April 10, 2009.The complaint alleges, among other things, that Optionable, certain of its former officers and directors, one current director, and other defendants defrauded NYMEX in connection with NYMEX’s purchase of $28.9 million of shares of Optionable common stock pursuant to a Stock and Warrant Purchase Agreement (“SWPA”).NYMEX seeks damages in excess of $28.5 million based on the following causes of action against the Company: violations of Section 10(b) of the Securities Exchange Act; breach of contract and warranty; aiding and abetting common law fraud; and negligent misrepresentation.The Company has denied the allegations in the Complaint.On September 6, 2011, the Company filed counterclaims against NYMEX alleging, among other things, that NYMEX breached its obligations under the SWPA.The counterclaims seek unspecified damages based on the following causes of action:breach of contract; breach of the covenant of good faith and fair dealing; and refusal to pay amounts due and owed of over $740,000.NYMEX filed a motion for partial summary judgment in support of its claims, and the Company also filed a motion for summary judgment in support of its claims. On August 24, 2012, the United States District Court for the Southern District of New York (the “Court”) issued a Memorandum Decision and Order (the “NYMEX Order”) concerning motions for summary judgment regarding certain of the parties’ claims and counterclaims.In the NYMEX Order, the Court:(i) denied NYMEX’s motion for summary judgment on its breach of warranty claim; (ii) denied NYMEX’s motion to dismiss the Company’s counterclaim for breach of the SWPA; (iii) granted NYMEX’s motion to dismiss the Company’s counterclaims for breach of the covenant of good faith and fair dealing, and refusal to pay amounts due and owed; and (iv) granted NYMEX’s motion to dismiss defendant Mark Nordlicht’s breach of contract counterclaim.The Company is unable to predict the outcome of this litigation. 8 Bank of Montreal v. Optionable, Inc. et al., Civ. No. 09-07557 (S.D.N.Y.) BMO filed the operative complaint in this litigation on August 28, 2009.The complaint alleges, among other things, that the Company, certain of its former officers and directors, one current director and other defendants conspired to defraud BMO in connection with large monetary losses experienced by BMO as a result of natural gas option trades made by one of its former employees.BMO seeks unspecified damages based on the following causes of action:fraud; negligent misrepresentation; aiding and abetting fraud; aiding and abetting breach of fiduciary duty; and breach of contract.The Company has denied the allegations in the Complaint. On September 6, 2011, the Company filed counterclaims against BMO alleging, among other things, that BMO launched an unlawful campaign to blame the Company for the losses BMO incurred due to its own fault. On August 24, 2012, the Court issued a Memorandum Decision and Order granting BMO’s motion to dismiss all of the Company’s counterclaims.The Company is unable to predict the outcome of this litigation. Claims from former employee On December 9, 2009, Scott Connor, a co-defendant in the BMO Matter, filed cross-claims against the Company.Mr. Connor claimed rights to indemnity and contribution from the Company for any liability he may have to Bank of Montreal.The Company is unable to predict the outcome of this litigation. SEC Matter On November 18, 2008, the Securities and Exchange Commission filed a complaint against the Company’s former Chief Executive Officer, Kevin Cassidy, its former President (and current Director), Edward O’Connor, and its former employee Scott Connor in the United States District Court for the Southern District of New York. The complaint claims that Cassidy and Mr. O’Connor are liable for violations of Rules 10b-5, 12b-20, 13a-1, 13a-14, 13a-16, 13b2-1, and 13b2-2 and Section 10(b), Section 13(a), Section 13(b)(2) and Section 13(b)(5) of the Exchange Act and Section 17(a) of the Securities Act. The complaint demands, among other things, that Mr. Cassidy and Mr. O’Connor disgorge their alleged ill-gotten gains, be permanently enjoined from certain activities, pay civil penalties, be prohibited from being an officer or director of any issuer that has registered securities or an issuer that is required to file reports pursuant to Section 15(d) of the Exchange Act. On September 11, 2012, the SEC filed a First Amended Complaint in the action which added the Company as a defendant.On December 4, 2012, without admitting or denying any of the allegations in the Amended Complaint, and without the payment of any amount, in full and final settlement of the action, the Company consented to entry of judgment enjoining the Company from violating, directly or indirectly, Sections 10(b), 13(a), 13(b)(2) or 13(b)(5) of the Securities Exchange Act or any of the rules promulgated thereunder. 9 The actual costs that will be incurred in connection with these actions cannot be quantified at this time and will depend upon many unknown factors.For 2012, the Company incurred approximately $668,630, net of insurance proceeds, in legal costs for these actions and other legal actions against Mr. Cassidy and Mr. O’Connor.The Company’s management anticipates that its costs for these actions in 2013 could be comparable to 2012 or higher. While the Company intends to defend itself vigorously against the remaining claims from NYMEX and BMO, there exists the possibility of adverse outcomes that the Company cannot determine.These matters are subject to inherent uncertainties and management’s view of these matters may change in the future. Other Matters Since May 2007, the Company has received requests for documents and information from the CFTC, the SEC and the DOJ and the New York County’s District Attorney's Office. Since that time, the Company has complied with such requests and has not received any new requests on such matters since 2007. ITEM 4. Mine Safety Disclosures Not applicable. PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is quoted on the OTC Markets QB.Our shares are listed under the symbol "OPBL." The following table sets forth, for the fiscal quarters indicated, the high and low closing prices per share of our common stock as reported on theOTC QB. The quotations reflect inter dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Fiscal 2012 Fiscal 2011 Quarter Ended High Low High Low March 31 $ June 30 $ September 30 $ December 31 $ At April 2, 2013, the closing price for our common stock was $0.019. 10 At April 3, 2013, there were 48,333,128 shares of our common stock outstanding.There were approximately 22 stockholders of record at April 3, 2013. The transfer agent of our common stock is Continental Stock Transfer & Trust Company, whose address is 17 Battery Place, New York, NY 10004.The phone number of the transfer agent is (212) 509-4000. DIVIDENDS We have not declared any dividends to date. We have no present intention of paying any cash dividends on our common stock in the foreseeable future. The payment by us of dividends, if any, in the future, rests within the discretion of our Board of Directors and will depend, among other things, upon our financial condition, as well as other relevant factors. There are no restrictions in our articles of incorporation or bylaws that restrict us from declaring dividends.However, we have no current earnings and profits and do not expect to generate earnings and profits in the near future.Our ability to pay dividends may therefore be limited under applicable state corporate law, including the Delaware General Corporation Law. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS EQUITY COMPENSATION PLAN INFORMATION The following table shows information with respect to each equity compensation plan under which our common stock is authorized for issuance at December 31, 2012: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders -0- N/A -0- Total $ 2 We adopted our 2004 Stock Option Plan in November 2004, and amended it in March 2011. The plan provides for the grant of options intended to qualify as "incentive stock options" and options that are not intended to so qualify, or "nonstatutory stock options." The total number of shares of common stock reserved for issuance under the plan is 7,500,000, subject to adjustment in the event of a stock split, stock dividend, recapitalization or similar capital change. 11 The plan is presently administered by our board of directors, which selects the eligible persons to whom options shall be granted, determines the number of common shares subject to each option, the exercise price therefor and the periods during which options are exercisable, interprets the provisions of the plan and, subject to certain limitations, may amend the plan. Each option granted under the plan is evidenced by a written agreement between us and the optionee. Options may be granted to our employees (including officers) and directors and certain of our consultants and advisors. The exercise price for incentive stock options granted under the plan may not be less than the fair market value of the common stock on the date the option is granted, except for options granted to 10% stockholders which must have an exercise price of not less than 110% of the fair market value of the common stock on the date the option is granted. The exercise price for nonstatutory stock options is determined by the board of directors. Incentive stock options granted under the plan have a maximum term of ten years, except for 10% stockholders who are subject to a maximum term of five years. The term of nonstatutory stock options is determined by the board of directors. With respect to the current directors and officers of the Company, their nonstatutory stock options do not expire until the second year anniversary of their resignation from the Company for Good Reason or termination without Cause ( as these terms are defined in the Plan), or upon the occurrence of certain other events. Options granted under the plan are not transferable, except by will and the laws of descent and distribution. RECENT SALES OF UNREGISTERED SECURITIES The Company executed on June 29, 2010 a stock option agreement with its new CEO, Brad P. O’Sullivan. Mr. O’Sullivan was given options of 500,000 shares, with 50,000 vesting on June 29, 2010 and an exercise price of $0.015 per share (the closing price on the grant date). On March 1, 2011, the Company and Mr. O’Sullivan executed an amendment, which among other things increased the exercise price to $0.02 (the closing price on the day immediately prior to the amendment). In October 2010, the Company granted Chief Financial Officer Matthew L. Katzeff 450,000 stock options, with 45,000 vesting immediately and an exercise price of $0.018 per share. On March 1, 2011, the Company and Mr. Katzeff executed an amendment, which among other things increased the exercise price to $0.02 (the closing price on the day immediately prior to the amendment). The Company granted 500,000 options in March 2011, as follows: 100,000 options were granted to each of CEO Brad O'Sullivan, CFO Matthew Katzeff, Director Andrew Samaan, Director and former President Edward O’Connor and Comptroller Michael Templeton.On August 3, 2011, the Company granted 100,000 options to Andrew Samaan, a non-employee Director. The Company granted 600,000 options in May 2012, as follows: 200,000 options were granted to each of CEO Brad O'Sullivan, and CFO Matthew Katzeff; and 100,000 options were granted to each of, Director Andrew Samaan, Director and former President Edward O’Connor.These were the only options granted during the twelve-month period ended December 31, 2012. All of the aforementioned securities were issued pursuant to the exemption from registration afforded by Section 4(2) of the Securities Act of 1933, as amended. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion should be read in conjunction with the consolidated financial statements and the related notes that appear in this annual report. 12 RESULTS OF OPERATIONS - YEAR ENDED DECEMBER 31, 2, 2011 OPTIONABLE, INC. Results of Operations For the year ended December 31, Increase/ (Decrease) in $ 2012 Increase/ (Decrease) in % 2012 vs 2011 vs 2011 Operating expenses: Selling, general and administrative ) -44.8 % Total operating expenses ) -44.8 % Operating loss ) ) -44.8 % Other income (expense): Interest income ) -83.8 % Interest expense-related parties ) ) ) -61.0
